Citation Nr: 0906319	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder from July 6, 2004 through September 17, 2006.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
from September 18, 2006 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  From July 6, 2004 through September 17, 2006, the 
veteran's service-connected PTSD was manifested by: 
alertness; full orientation; cooperativeness; goal-directed 
speech with a somewhat increased rate and low volume; logical 
thought process; intact critical judgment; fair insight; no 
thought-disorder; no delusions; no audio or visual 
hallucinations; no suicidal or homicidal ideations; sleep 
difficulties; nightmares; flashbacks; anxious mood; irritable 
affect with a restricted range;  markedly diminished 
frustration tolerance; over-reactions to minimal provocation;  
irritability; poor concentration; difficulty trusting others; 
avoidance behavior; sense of foreshortened future; excessive 
startle response; inability to express or feel tenderness; 
avoidance of active service reminders; feelings of 
alienation; nightmares; sleep difficulties; hypervigilance; 
strained relationships with his children; over-
protectiveness; chronic anger; feelings of "being on the 
edge"; generalized anxiety; shouting; lashing out; moderate 
to severe bouts of depression; daily involuntary, intrusive 
thoughts; and grossly unimpaired memory transitioning into 
waves of short and long term memory loss.

2.  From September 18, 2006 to the present, the veteran's 
service-connected PTSD was manifested by: good hygiene; 
appropriate dress; cooperativeness; friendliness; orientation 
to time, place, and person;  no inappropriate behavior; no 
hallucinations; no suicidal or homicidal ideations; no 
ritualistic behavior; fair impulse control; unremarkable, 
fatigued, and tense psychomotor activity; slow, soft or 
whispered speech; constricted and restricted range of affect; 
agitated and depressed mood; concentration difficulties; 
unorganized thought process; normal remote memory; severely 
impaired recent and immediate memory; fears of heights and 
crowds; minimal insight into current condition; inability to 
understand the outcome of behavior; panic attacks 3 or 4 
times per year; nightmares, anger; irritability; agitation; 
hypervigilance; anxiety; sleep difficulties; recurrent and 
distressing recollections of inservice events that trigger 
intense psychological distress; avoidance of inservice 
reminders; feelings of detachment and/or estrangement; 
exaggerated startle response; and slight problems with 
household chores and traveling.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from July 6, 2004 through September 17, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD from September 18, 2006 to the present, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

The veteran's claim herein arises from his disagreement with 
the initial evaluation assigned to his PTSD following the 
grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with 2 
VA examinations to ascertain the presence and severity of his 
PTSD.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In the April 2005 rating decision, service connection for 
PTSD was granted and an initial evaluation of 30 percent was 
assigned, effective from July 6, 2004.  See 38 C.F.R. § 3.400 
(2008).  The veteran subsequently filed a timely appeal of 
this decision seeking a higher initial disability rating.  In 
a March 2007 rating decision, the evaluation for PTSD was 
increased to 50 percent, effective from September 18, 2006.  
Herein, the veteran is seeking an initial disability rating 
for his PTSD in excess of 30 percent from July 6, 2004 
through September 17, 2006, and a disability rating in excess 
of 50 percent from September 18, 2006 to the present.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., a depressed man that avoids friends, neglects 
family, and is unable to work; a child that frequently beats 
up younger children, is defiant at home, and is failing at 
school).  Id. 

In March 2005, the veteran underwent a VA examination to 
determine the presence and severity of PTSD.  At this 
examination, the veteran reported that he had been married 
twice.  Before divorcing in 1967, the veteran and his first 
wife had one child with whom the veteran maintains contact.  
The veteran stated that he and his second wife had been 
married since 1978.  The veteran denied having a history of 
drug abuse, but admitted to a history of alcohol dependence.  
However, the veteran reported that he had been sober for 
seven years at the time of this examination.  The veteran 
asserted that he first sought outpatient psychiatric 
treatment sometime in the late 1970's, following the death of 
his newborn son.  At the time of this examination, the 
veteran was not receiving any outpatient treatment, but was 
prescribed Ambien for sleep by his internist.  

Prior to leaving for active duty service, the veteran 
reported working in the automotive industry.  After his 
discharge, the veteran said that he returned to this job and 
worked until his retirement in 2000.  After his retirement, 
the veteran stated he did not seek out employment.

The veteran arrived for the examination casually dressed and 
neatly groomed.  He was alert, fully oriented, and 
cooperative.  His speech was described as goal-directed, the 
rate was somewhat increased, the volume was decreased, and 
his articulation was poor.  The veteran's thought process was 
logical and his critical judgment was intact.  Moreover, he 
had fair insight and grossly unimpaired memory.  There was no 
thought-disorder or delusions.  The veteran reported neither 
audio or visual hallucinations, nor suicidal or homicidal 
ideations.  His mood was described as anxious and his affect, 
irritable.  The examiner also opined that the veteran's 
affect had a restricted range.  The veteran reported a 
markedly diminished frustration tolerance and over-reactions 
to minimal provocation.  The veteran also reported 
irritability; poor concentration; sense of foreshortened 
future; excessive startle response; inability to express or 
feel tenderness; avoidance of active service reminders; 
nightmares; sleep difficulties; disproportionate angry 
outbursts; chronic anger; feelings of "being on the edge"; 
shouting; lashing out; and intrusive thoughts.  Ultimately, 
the examiner diagnosed PTSD and assigned a GAF score of 55.

In July 2005, the veteran underwent private evaluation of his 
PTSD.  At this examination, the veteran reported that he was 
married to his first wife from 1968 to 1975, during which 
they had one child.  The veteran further stated that he 
married his second wife in 1981 and had been married to her 
since.  The veteran had two children from another 
relationship and one with his current wife.

The veteran stated that he worked in the automotive industry 
from 1966 to 1998, except for the years he was on active 
duty.  The veteran stated he retired in 1998.  While 
employed, the veteran claimed to have issues with authority 
and could only work effectively if left alone.  

The veteran stated he received counseling for alcohol abuse 
in both 1992 and 1996, and that he had not used illicit drugs 
since 2004.  The veteran claimed that he used alcohol and 
illicit drugs to self-medicate for many years after his 
discharge from active service.

At this examination, E.M. Tripi, Ph.D., CRC, described the 
veteran's symptoms as the following:  sleep difficulties; 
nightmares; daily involuntary, intrusive thoughts; 
flashbacks; avoidance of active service reminders; 
emotionally numb; void of feeling; difficulty trusting 
others; no close friends; strained family relationships, 
especially with his children; feelings of alienation; sense 
of doom; waves of short and long term memory loss; bouts of 
irritability and anger; poor concentration; hypervigilance; 
over-protectiveness; exaggerated startle response; 
generalized anxiety; and moderate to severe bouts of 
depression.  Based on these symptoms, Dr. Tripi diagnosed 
chronic, delayed PTSD, and assigned a GAF score of 43.

At the Decision Review Officer hearing in March 2006, the 
veteran testified that he was receiving counseling once per 
week from a VA facility, but was not prescribed any 
psychological medications.  He further testified that he had 
been married to his second wife for 23 years.  The veteran 
also testified that he experienced "panic attacks," bouts 
of anger, episodes of becoming easily frustrated, 
irritability, difficulties sleeping, nightmares, and short 
and long term memory loss.

At a VA examination in September 2006, the examiner stated 
that the veteran had a good family support system in place.  
The veteran reported that he went to church every Sunday and 
that he had a few friends, but that he generally avoided 
social interaction.  He also stated that he liked to fish and 
travel when he was able.  He further reported working as a 
janitor and on an assembly line for 34 years before retiring 
in 1998.

Mental status examination revealed that the veteran was 
clean; neatly groomed; appropriately dressed; cooperative; 
friendly; and oriented to time, place, and person.  The 
veteran did not report episodes of inappropriate behavior, 
hallucinations, suicidal or homicidal ideations, or 
ritualistic behavior.  His impulse control was deemed fair.

According to the examiner's assessment, the veteran's PTSD 
was manifested by the following symptoms: unremarkable, 
fatigued, and tense psychomotor activity; slow, soft or 
whispered speech; constricted and restricted range of affect; 
agitated and depressed mood; short attention span; easily 
distracted; unorganized thought process; racing thoughts; 
normal remote memory; severely impaired recent and immediate 
memory; fears of heights and crowds; minimal insight into 
current condition; inability to understand the outcome of 
behavior; panic attacks 3 or 4 times per year; nightmares, 
anger; irritability; agitation; hypervigilance; anxiety; 
sleep difficulties; recurrent and distressing recollections 
of inservice events that trigger intense psychological 
distress; avoidance of inservice reminders; feelings of 
detachment and/or estrangement; exaggerated startle response; 
and slight problems with household chores and traveling.  At 
the conclusion of this examination, the examiner diagnosed 
chronic PTSD, with alcohol dependence in remission.  The 
examiner assigned a GAF score of 53 for the previous 2 years.

In a November 2006 treatment report, the veteran reported 
that he felt his anger was worsening and that he continued to 
experience sleep difficulties.  The veteran also reported 
that he was not taking medication for his PTSD beyond Ambien, 
and was not receiving mental health care of any type.  The 
veteran further reported that he had a history of 4 driving 
under the influence arrests, and that he was attending 
Alcoholics Anonymous.  It was noted in this treatment report 
that the veteran underwent a mental status examination 
revealing that he was alert; neat; clean; dressed casually; 
made direct eye contact; had a slightly dysphoric mood and 
affect; spoke with a normal rate, rhythm, and moderately loud 
volume; demonstrated a logical, coherent thought process with 
forward thinking; and experienced no delusions, 
hallucinations, or suicidal or homicidal ideations.  The 
examiner diagnosed PTSD.  A GAF score was not assigned.

In a January 2007 treatment report, the complaints and 
findings echoed the findings of the January 2006 mental 
status examination.  The diagnosis was PTSD; a GAF score was 
not assigned.

A.  July 6, 2004 through September 17, 2006

From July 6, 2004 through September 17, 2006, the veteran's 
GAF scores were 55 in March 2005, and 43 in July 2005, which 
indicates moderate and severe symptoms, respectively.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

From July 6, 2004 through September 17, 2006, the veteran's 
service-connected PTSD was manifested by: alertness; full 
orientation; cooperativeness; goal-directed speech with a 
somewhat increased rate and low volume; logical thought 
process; intact critical judgment; fair insight; no thought-
disorder; no delusions; no audio or visual hallucinations; no 
suicidal or homicidal ideations; sleep difficulties; 
nightmares; flashbacks; anxious mood; irritable affect with a 
restricted range; markedly diminished frustration tolerance; 
over-reactions to minimal provocation; irritability; poor 
concentration; difficulty trusting others; avoidance 
behavior; sense of foreshortened future; excessive startle 
response; inability to express or feel tenderness; avoidance 
of active service reminders; feelings of alienation; 
nightmares; sleep difficulties; hypervigilance; strained 
relationships with his children; over-protectiveness; chronic 
anger; feelings of "being on the edge"; generalized 
anxiety; shouting; lashing out; moderate to severe bouts of 
depression; and daily involuntary, intrusive thoughts.  At 
the March 2005 VA examination, the veteran exhibited grossly 
unimpaired memory; while at the July 2005 evaluation, Dr. 
Tripi noted waves of short and long term memory loss.  The 
medical evidence of record did not demonstrate occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; and impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The evidence shows that the veteran retired in 1998 and has 
not sought employment since, and that he was married over the 
entire course of the appeal herein.  He had a good family 
support system, and although he generally avoided social 
interaction, he attended church every Sunday and had a few 
friends.  Accordingly, the preponderance of the evidence of 
record does not show occupational and social impairment that 
meets the criteria for a rating in excess of 30 percent for 
the disability at issue at any time from July 6, 2004 through 
September 17, 2006.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 30 percent at any time from July 6, 2004 through 
September 17, 2006

B.  September 18, 2006 to the present

The only GAF score of record from September 18, 2006 to the 
present was in September 2006, when a GAF score of 53 was 
assigned.  As noted above, although GAF scores are important 
in evaluating mental disorders, the Board must consider all 
the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. 
Reg. 43186 (1995).

From September 18, 2006 to the present, the veteran's 
service-connected PTSD was manifested by: good hygiene; 
appropriate dress; cooperativeness; friendliness; orientation 
to time, place, and person;  no inappropriate behavior; no 
hallucinations; no suicidal or homicidal ideations; no 
ritualistic behavior; fair impulse control; unremarkable, 
fatigued, and tense psychomotor activity; slow, soft or 
whispered speech; constricted and restricted range of affect; 
agitated and depressed mood; short attention span; 
concentration difficulties; unorganized thought process; 
racing thoughts; normal remote memory; severely impaired 
recent and immediate memory; fears of heights and crowds; 
minimal insight into current condition; inability to 
understand the outcome of behavior; panic attacks 3 or 4 
times per year; nightmares, anger; irritability; agitation; 
hypervigilance; anxiety; sleep difficulties; recurrent and 
distressing recollections of inservice events that trigger 
intense psychological distress; avoidance of inservice 
reminders; feelings of detachment and/or estrangement; 
exaggerated startle response; and slight problems with 
household chores and traveling.  Thus, the evidence of record 
did not demonstrate that the veteran experienced occupational 
and social impairment with deficiencies in most areas, such 
as work or family relations due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Moreover, the evidence of record demonstrates that the 
veteran has not sought employment since his retirement in 
1998, that he has good relationships with his wife and 
children, and that he has a good social support system.  
Accordingly, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time since September 18, 2006.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
Board finds that the evidence of record does not support an 
evaluation in excess of 50 percent at any time since 
September 18, 2006.

C.  Extraschedular

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (noting that the "[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render his 30 
percent rating from July 6, 2004 through September 17, 2006, 
or his 50 percent rating from September 18, 2006 to the 
present, for PTSD inadequate.  The veteran's PTSD was 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  

From July 6, 2004 through September 18, 2006, the veteran's 
PTSD was manifested by alertness; full orientation; 
cooperativeness; goal-directed speech with a somewhat 
increased rate and low volume; logical thought process; 
intact critical judgment; fair insight; no thought-disorder; 
no delusions; no audio or visual hallucinations; no suicidal 
or homicidal ideations; sleep difficulties; nightmares; 
flashbacks; anxious mood; irritable affect with a restricted 
range;  markedly diminished frustration tolerance; over-
reactions to minimal provocation;  irritability; poor 
concentration; difficulty trusting others; avoidance 
behavior; sense of foreshortened future; excessive startle 
response; inability to express or feel tenderness; avoidance 
of active service reminders; feelings of alienation; 
nightmares; sleep difficulties; hypervigilance; strained 
relationships with his children; over-protectiveness; chronic 
anger; feelings of "being on the edge"; generalized 
anxiety; shouting; lashing out; moderate to severe bouts of 
depression; and daily involuntary, intrusive thoughts.  At 
the March 2005 VA examination, the veteran exhibited grossly 
unimpaired memory; while at the July 2005 evaluation, Dr. 
Tripi noted waves of short and long term memory loss.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
veteran's symptoms are congruent with the disability picture 
represented by a 30 percent disability rating for PTSD.  The 
criteria for a 30 percent rating reasonably describe the 
veteran's disability level and symptomatology from July 6, 
2004 through September 17, 2006, and, therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).

From September 18, 2006 to the present, the veteran's 
service-connected PTSD was manifested by: good hygiene; 
appropriate dress; cooperativeness; friendliness; orientation 
to time, place, and person;  no inappropriate behavior; no 
hallucinations; no suicidal or homicidal ideations; no 
ritualistic behavior; fair impulse control; unremarkable, 
fatigued, and tense psychomotor activity; slow, soft or 
whispered speech; constricted and restricted range of affect; 
agitated and depressed mood; short attention span; 
concentration difficulties; unorganized thought process; 
racing thoughts; normal remote memory; severely impaired 
recent and immediate memory; fears of heights and crowds; 
minimal insight into current condition; inability to 
understand the outcome of behavior; panic attacks 3 or 4 
times per year; nightmares, anger; irritability; agitation; 
hypervigilance; anxiety; sleep difficulties; recurrent and 
distressing recollections of inservice events that trigger 
intense psychological distress; avoidance of inservice 
reminders; feelings of detachment and/or estrangement; 
exaggerated startle response; and slight problems with 
household chores and traveling.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the veteran's 
experiences are congruent with the disability picture 
represented by a 50 percent disability rating for PTSD.  The 
criteria for a 50 percent rating reasonably describe the 
veteran's disability level and symptomatology from September 
18, 2006 to the present, and, therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating for either 
period of time.  Thun, 22 Vet. App. at 115.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD, from 
July 6, 2004 through September 17, 2006, is denied.

An evaluation in excess of 50 percent for PTSD, from 
September 18, 2006 to the present, is denied



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


